Examiner's Statement of Reasons for Allowance
	
The claims, namely 1-9 and 19-29, filed January 06, 2021 have not been amended, canceled, or added. Accordingly, per the Final Rejection of record November 18, 2020, the only outstanding rejection under which the claims remain rejected was Double Patenting Rejection. The Examiner notes that Double Patenting Rejection is now resolved in view of Terminal Disclaimer filed and approved on January 06, 2021. Therefore, no outstanding rejections now remain and the claims are allowable.
For the clarity of record, the Examiner notes that (A) it was explained in the Final Rejection of record November 18, 2020 as to why claims filed October 08, 2020 resulted in withdrawal of 35 U.S.C. 103 rejection under “35 U.S.C. 103 – Reasons for Withdrawal” section as set forth in the Final Rejection, which is being reproduced below, and (B) along with explanation regarding as to why the claims remain nonobvious over the cited references in the instant response which were discovered while conducting an interference search as follows:
(A) “The Applicant in response filed a communication that was received on October 08, 2020. In communication received on 10/08/2020: claims 10-18 were canceled; claims 1 and 19 were amended; claims 21-29 were new; and accordingly claims 1-9 and 19-29 are pending. The Examiner finds the claims filed on October 08, 2020 non-obvious over the above cited prior art references and official notice because as apparent the Examiner had primarily relied on Byerley, which appears to be the closest reference. The Examiner had relied on a secondary reference, namely Tung, to teach that it was old and well-known to [...] an image field including a reference of an image of the new digital voucher, the reference [...]. Next, although Byerley and Tung were relied upon to teach that the claimed voucher fields were indeed old and well-known, they lacked the order or particular arrangement of the fields of the voucher as claimed, i.e. arranging one after the other, for which the Examiner relied upon an official notice. And, lastly, the Examiner relied upon NPL CCITT to teach [...] including a starting byte and an ending byte. 
However, as amended and considered as a whole the claims are non-obvious over prior art because (i) the combination of relied upon prior art references fail to teach each and every claimed element; (ii) updated search did not yield useful result(s) to make a prima facie case of obviousness; and (iii) as amended claims are substantially similar to previously allowed claims in Application # 15/141,957 (now Patent 10,382,910) with the exception of obvious variation as  noted in the Double Patenting Rejection as set forth above. Accordingly, 35 U.S.C. 103 rejection is withdrawn.”; and 
(B) The claims, when considered as a whole, also remain nonobvious over the cited references in the instant response, see the attached PTO-892, which were discovered while conducting an interference search, because they generally pertain to voucher or coupon field encoding comprising image and other fields, and presenting or displaying coupons, however they lack processing of coupon that are particularly encoded as claimed and processed at a retailer, i.e. fail to make obvious the claims as a whole. Accordingly, 35 U.S.C. 103 rejection remains withdrawn.
/D.M.P/
Examiner, Art Unit 3688                                                                                                                                                                                            
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688